Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated this 29th day of March 2000, between Peoples
Community Bancorp, Inc. (the “Corporation”), Peoples Community Bank, a Federally
chartered savings bank and a wholly owned subsidiary of the Corporation (the
“Bank”), and Jerry D. Williams (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Employers desire to be ensured of the Executive’s active
participation in the business of the Employers;

 

WHEREAS, in order to induce the Executive to serve in the employ of the
Employers and in consideration of the Executive’s agreeing to serve in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Employers in the event that his
employment with the Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average level of compensation paid to the Executive by the
Employers or any subsidiary thereof during the most recent five taxable years
preceding the Date of Termination and which was either (i) included in the
Executive’s gross income for tax purposes, including but not limited to Base
Salary, bonuses and amounts taxable to the Executive under any qualified or
non-qualified employee benefit plans of the Employers, or (ii) deferred at the
election of the Executive.

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of the Corporation as defined in 12
C.F.R. §574.4, unless a presumption of control is successfully

 

--------------------------------------------------------------------------------


 

rebutted or unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or
any successor to such sections; (ii) an event that would be required to be
reported in response to Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or any successor thereto, whether or not any class of
securities of the Corporation is registered under the Exchange Act; (iii) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or (iv) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination, and
(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

 

(g)                                 Disability.  Termination by the Employers of
the Executive’s employment based on “Disability” shall mean termination because
of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employers or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Good Reason.  Termination by the Executive
of the Executive’s employment for “Good Reason” shall mean termination by the
Executive within twenty-four (24) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the offices of President and Chief Executive Officer of the
Employers or a material adverse change made by the Employers in the Executive’s
functions, duties or responsibilities as President and Chief Executive Officer
of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by either of the Employers in the Executive’s Base Salary
as the same may be increased from time to time or, except to the extent
permitted by Section 3(b) hereof, a reduction in the package of fringe benefits
provided to the Executive, taken as a whole;

 

2

--------------------------------------------------------------------------------


 

(iii)                               The principal executive office of either of
the Employers is relocated outside of the Lebanon, Ohio area or, without the
Executive’s express written consent, either of the Employers require the
Executive to be based anywhere other than an area in which the Employers’
principal executive office is located, except for required travel on business of
the Employers to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Employers to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(j)                                     Notice of Termination.  Any purported
termination of the Executive’s employment by the Employers for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given, except in the case of the Employers’ termination of Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 10 hereof.

 

(k)                                  Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employers’
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

3

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.

 

(a)                                  The Employers hereby employ the Executive
as President and Chief Executive Officer, and the Executive hereby accepts said
employment and agrees to render such services to the Employers on the terms and
conditions set forth in this Agreement.  The term of this Agreement shall be a
period of three years commencing as of the date hereof (the “Commencement
Date”), subject to earlier termination as provided herein. Beginning on the day
which is one year subsequent to the Commencement Date, and on each annual
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that the
Employers have not given notice to the Executive in writing at least 60 days
prior to such day that the term of the Agreement shall not be extended further. 
Reference herein to the term of this Agreement shall refer to both such initial
term and such extended terms.  The Boards of Directors of the Employers shall
review on a periodic basis (and no less frequently than annually) whether to
permit further extensions of the term of this Agreement.  As part of such
review, the Board of Directors shall consider all relevant factors, including
the Executive’s performance hereunder, and shall either expressly approve
further extensions of the time of this Agreement or decide to provide notice to
the contrary.  Effective upon the Commencement Date, any and all prior
agreements with the Employers or with Harvest Home Financial Corporation,
Harvest Home Savings Bank or The Oakley Improved Building and Loan Company
(collectively, the “Former Employers”) shall terminate, with no obligations to
the Executive thereunder on the part of the Former Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employers as may be
consistent with his titles and from time to time assigned to him by the
Employers’ Boards of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  The Employers shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $100,000.00 per year (“Base Salary”), which may be increased from time
to time in such amounts as may be determined by the Boards of Directors of the
Employers and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities, as fixed by the Boards of Directors of the Employers.  The
Employers shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Employers and does not result in a proportionately greater adverse change in
the rights of or benefits to the Executive as compared with any other executive
officer of the Employers.  Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 3(a)
hereof.

 

4

--------------------------------------------------------------------------------


 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Boards of Directors of the
Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.

 

(d)                                 In the event the Executive’s employment is
terminated due to Disability or Retirement, the Employers shall provide
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Employers for the Executive immediately prior
to his termination.  Such coverage shall cease upon the expiration of the
remaining term of this Agreement.

 

(e)                                  The Executive’s compensation, benefits and
expenses shall be paid by the Corporation and the Bank in the same proportion as
the time and services actually expended by the Executive on behalf of each
respective Employer.

 

4.                                      Expenses.  The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, automobile expenses
and other traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive’s residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  The Employers shall have the right, at any
time upon prior Notice of Termination, to terminate the Executive’s employment
hereunder for any reason, including without limitation termination for Cause,
Disability or Retirement, and the Executive shall have the right, upon prior
Notice of Termination, to terminate his employment hereunder for any reason.

 

(b)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability, Retirement, death
or Good Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability, Retirement or the
Executive’s death during the term of this Agreement, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination, except as provided for in
Section 3(d) hereof.

 

5

--------------------------------------------------------------------------------


 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive (a) due to a material breach of this Agreement by the Employers, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employers, or (b) for Good
Reason, then the Employers shall, subject to the provisions of Section 6 hereof,
if applicable

 

(A)                              pay to the Executive, in either thirty-six (36)
equal monthly installments beginning with the first business day of the month
following the Date of Termination or in a lump sum within five business days of
the Date of Termination (at the Executive’s election), a cash severance amount
equal to three (3) times that portion of the Executive’s Average Annual
Compensation paid by the Employers, and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) the expiration of the remaining term of employment pursuant
hereto prior to the Notice of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, disability insurance and other employee benefit
plans, programs and arrangements offered by the Employers in which the Executive
was entitled to participate immediately prior to the Date of Termination
(excluding (x) stock option and restricted stock plans of the Employers,
(y) bonuses and other items of cash compensation included in Average Annual
Compensation and (z) other benefits, or portions thereof, included in Average
Annual Compensation), provided that in the event that the Executive’s
participation in any plan, program or arrangement as provided in this
subparagraph (B) is barred, or during such period any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced,
the Employers shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of Termination.

 

6.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Employers, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits payable by
the Employers pursuant to Section 5 hereof shall be reduced, in the manner
determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 5 being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The parties hereto agree that the present value of
the payments and benefits payable pursuant to this

 

6

--------------------------------------------------------------------------------


 

Agreement to the Executive upon termination shall be limited to three times the
Executive’s Average Annual Compensation.  The determination of any reduction in
the payments and benefits to be made pursuant to Section 5 shall be based upon
the opinion of independent counsel selected by the Employers’ independent public
accountants and paid by the Employers.  Such counsel shall be reasonably
acceptable to the Employers and the Executive; shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose.  Nothing contained herein shall result in a reduction
of any payments or benefits to which the Executive may be entitled upon
termination of employment under any circumstances other than as specified in
this Section 6, or a reduction in the payments and benefits specified in
Section 5 below zero.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Employers hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employers may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Assignability.  The Employers may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation, bank or other entity with or into which the Employers
may hereafter merge or consolidate or to which the Employers may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employers hereunder as fully as if it had been originally
made a party hereto, but may not otherwise assign this Agreement or its rights
and obligations hereunder.  The Executive may not assign or transfer this
Agreement or any rights or obligations hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

7

--------------------------------------------------------------------------------


 

To the Employers:

 

Boards of Directors

 

 

Peoples Bancorp, Inc.

 

 

Peoples Community Bank

 

 

11 South Broadway

 

 

Lebanon, Ohio 45036-1780

 

 

 

To the Executive:

 

Jerry D. Williams

 

 

219 South Mechanic Street

 

 

Lebanon, Ohio 45036

 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Boards of Directors
of the Employers to sign on their behalf.  No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of Ohio.

 

13.                               Nature of Obligations.  Nothing contained
herein shall create or require the Employers to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employers hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employers.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Actions.  The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

8

--------------------------------------------------------------------------------


 

(a)                                  If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employers’ affairs pursuant to notice served under Section 8(e)(3) or
Section 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
§§1818(e)(3) and 1818(g)(1)), the Employers’ obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employers may, in
their discretion:  (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

 

(b)                                 If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employers’ affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §§1818(e)(4) and (g)(1)), all obligations of the
Employers under this Agreement shall terminate as of the effective date of the
order, but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

(c)                                  If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(d)                                 All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5) (except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employers is necessary):  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

18.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359.

 

19.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (2) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

20.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Employers and the Executive with respect to the
matters agreed to herein.  All prior agreements between the Employers and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.  Notwithstanding the foregoing, nothing contained
in this Agreement shall affect the agreement of even date being entered into
between the Corporation and the Executive.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PEOPLES  COMMUNITY BANCORP, INC.

 

 

 

 

 

By:

  /s/ Thomas J. Noe

 

 

 

 

 

PEOPLES COMMUNITY BANK

 

 

 

 

 

By:

  /s/ Thomas J. Noe

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ Jerry D. Williams

 

 

Jerry D. Williams

 

10

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated this 29th day of March 2000, between Peoples
Community Bancorp, Inc. (the “Corporation”), Peoples Community Bank, a Federally
chartered savings bank and a wholly owned subsidiary of the Corporation (the
“Bank”), and Thomas J. Noe (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Employers desire to be ensured of the Executive’s active
participation in the business of the Employers;

 

WHEREAS, in order to induce the Executive to serve in the employ of the
Employers and in consideration of the Executive’s agreeing to serve in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Employers in the event that his
employment with the Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average level of compensation paid to the Executive by the
Employers or any subsidiary thereof during the most recent five taxable years
preceding the Date of Termination and which was either (i) included in the
Executive’s gross income for tax purposes, including but not limited to Base
Salary, bonuses and amounts taxable to the Executive under any qualified or
non-qualified employee benefit plans of the Employers, or (ii) deferred at the
election of the Executive.

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of the Corporation as defined in 12
C.F.R. §574.4, unless a presumption of control is successfully

 

--------------------------------------------------------------------------------


 

rebutted or unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or
any successor to such sections; (ii) an event that would be required to be
reported in response to Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or any successor thereto, whether or not any class of
securities of the Corporation is registered under the Exchange Act; (iii) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or (iv) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination, and
(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

 

(g)                                 Disability.  Termination by the Employers of
the Executive’s employment based on “Disability” shall mean termination because
of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employers or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Good Reason.  Termination by the Executive
of the Executive’s employment for “Good Reason” shall mean termination by the
Executive within twenty-four (24) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the office of Chief Financial Officer of the Employers or a
material adverse change made by the Employers in the Executive’s functions,
duties or responsibilities as Chief Financial Officer of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by either of the Employers in the Executive’s Base Salary
as the same may be increased from time to time or, except to the extent
permitted by Section 3(b) hereof, a reduction in the package of fringe benefits
provided to the Executive, taken as a whole;

 

2

--------------------------------------------------------------------------------


 

(iii)                               The principal executive office of either of
the Employers is relocated outside of the Lebanon, Ohio area or, without the
Executive’s express written consent, either of the Employers require the
Executive to be based anywhere other than an area in which the Employers’
principal executive office is located, except for required travel on business of
the Employers to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Employers to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(j)                                     Notice of Termination.  Any purported
termination of the Executive’s employment by the Employers for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given, except in the case of the Employers’ termination of Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 10 hereof.

 

(k)                                  Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employers’
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

3

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.

 

(a)                                  The Employers hereby employ the Executive
as Chief Financial Officer, and the Executive hereby accepts said employment and
agrees to render such services to the Employers on the terms and conditions set
forth in this Agreement.  The term of this Agreement shall be a period of three
years commencing as of the date hereof (the “Commencement Date”), subject to
earlier termination as provided herein. Beginning on the day which is one year
subsequent to the Commencement Date, and on each annual anniversary thereafter,
the term of this Agreement shall be extended for a period of one year in
addition to the then-remaining term, provided that the Employers have not given
notice to the Executive in writing at least 60 days prior to such day that the
term of the Agreement shall not be extended further.  Reference herein to the
term of this Agreement shall refer to both such initial term and such extended
terms.  The Boards of Directors of the Employers shall review on a periodic
basis (and no less frequently than annually) whether to permit further
extensions of the term of this Agreement.  As part of such review, the Board of
Directors shall consider all relevant factors, including the Executive’s
performance hereunder, and shall either expressly approve further extensions of
the time of this Agreement or decide to provide notice to the contrary. 
Effective upon the Commencement Date, any and all prior agreements with the
Employers or with Harvest Home Financial Corporation, Harvest Home Savings Bank
or The Oakley Improved Building and Loan Company (collectively, the “Former
Employers”) shall terminate, with no obligations to the Executive thereunder on
the part of the Former Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employers as may be
consistent with his titles and from time to time assigned to him by the
Employers’ Boards of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  The Employers shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $75,000.00 per year (“Base Salary”), which may be increased from time
to time in such amounts as may be determined by the Boards of Directors of the
Employers and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities, as fixed by the Boards of Directors of the Employers.  The
Employers shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Employers and does not result in a proportionately greater adverse change in
the rights of or benefits to the Executive as compared with any other executive
officer of the Employers.  Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 3(a)
hereof.

 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Boards of Directors of the
Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.

 

4

--------------------------------------------------------------------------------


 

(d)                                 In the event the Executive’s employment is
terminated due to Disability or Retirement, the Employers shall provide
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Employers for the Executive immediately prior
to his termination.  Such coverage shall cease upon the expiration of the
remaining term of this Agreement.

 

(e)                                  The Executive’s compensation, benefits and
expenses shall be paid by the Corporation and the Bank in the same proportion as
the time and services actually expended by the Executive on behalf of each
respective Employer.

 

4.                                      Expenses.  The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, automobile expenses
and other traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive’s residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  The Employers shall have the right, at any
time upon prior Notice of Termination, to terminate the Executive’s employment
hereunder for any reason, including without limitation termination for Cause,
Disability or Retirement, and the Executive shall have the right, upon prior
Notice of Termination, to terminate his employment hereunder for any reason.

 

(b)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability, Retirement, death
or Good Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability, Retirement or the
Executive’s death during the term of this Agreement, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination, except as provided for in
Section 3(d) hereof.

 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive (a) due to a material breach of this Agreement by the Employers, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employers, or (b) for Good
Reason, then the Employers shall, subject to the provisions of Section 6 hereof,
if applicable

 

5

--------------------------------------------------------------------------------


 

(A)                              pay to the Executive, in either thirty-six (36)
equal monthly installments beginning with the first business day of the month
following the Date of Termination or in a lump sum within five business days of
the Date of Termination (at the Executive’s election), a cash severance amount
equal to three (3) times that portion of the Executive’s Average Annual
Compensation paid by the Employers, and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) the expiration of the remaining term of employment pursuant
hereto prior to the Notice of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, disability insurance and other employee benefit
plans, programs and arrangements offered by the Employers in which the Executive
was entitled to participate immediately prior to the Date of Termination
(excluding (x) stock option and restricted stock plans of the Employers,
(y) bonuses and other items of cash compensation included in Average Annual
Compensation and (z) other benefits, or portions thereof, included in Average
Annual Compensation), provided that in the event that the Executive’s
participation in any plan, program or arrangement as provided in this
subparagraph (B) is barred, or during such period any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced,
the Employers shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of Termination.

 

6.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Employers, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits payable by
the Employers pursuant to Section 5 hereof shall be reduced, in the manner
determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 5 being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The parties hereto agree that the present value of
the payments and benefits payable pursuant to this Agreement to the Executive
upon termination shall be limited to three times the Executive’s Average Annual
Compensation.  The determination of any reduction in the payments and benefits
to be made pursuant to Section 5 shall be based upon the opinion of independent
counsel selected by the Employers’ independent public accountants and paid by
the Employers.  Such counsel shall be reasonably acceptable to the Employers and
the Executive; shall promptly prepare the foregoing opinion, but in no event
later than thirty (30) days from the Date of Termination; and may use such
actuaries as such

 

6

--------------------------------------------------------------------------------


 

counsel deems necessary or advisable for the purpose.  Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Employers hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employers may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Assignability.  The Employers may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation, bank or other entity with or into which the Employers
may hereafter merge or consolidate or to which the Employers may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employers hereunder as fully as if it had been originally
made a party hereto, but may not otherwise assign this Agreement or its rights
and obligations hereunder.  The Executive may not assign or transfer this
Agreement or any rights or obligations hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

To the Employers:

 

Boards of Directors

 

 

Peoples Bancorp, Inc.

 

 

Peoples Community Bank

 

 

11 South Broadway

 

 

Lebanon, Ohio 45036-1780

 

 

 

To the Executive:

 

Thomas J. Noe

 

 

3348 Partridge Lake Court

 

 

Cincinnati, Ohio 45248

 

7

--------------------------------------------------------------------------------


 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Boards of Directors
of the Employers to sign on their behalf.  No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of Ohio.

 

13.                               Nature of Obligations.  Nothing contained
herein shall create or require the Employers to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employers hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employers.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Actions.  The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employers’ affairs pursuant to notice served under Section 8(e)(3) or
Section 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
§§1818(e)(3) and 1818(g)(1)), the Employers’ obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employers may, in
their discretion:  (i) pay the Executive all or part of the compensation
withheld while its

 

8

--------------------------------------------------------------------------------


 

obligations under this Agreement were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.

 

(b)                                 If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employers’ affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §§1818(e)(4) and (g)(1)), all obligations of the
Employers under this Agreement shall terminate as of the effective date of the
order, but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

(c)                                  If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(d)                                 All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5) (except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employers is necessary):  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

18.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359.

 

19.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (2) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

20.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Employers and the Executive with respect to the
matters agreed to herein.  All prior agreements between the Employers and the
Executive and between The Oakley Improved Building & Loan Company and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.  Notwithstanding the foregoing, nothing contained
in this Agreement shall affect the agreement of even date being entered into
between the Corporation and the Executive.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PEOPLES  COMMUNITY BANCORP, INC.

 

 

 

 

 

By:

  /s/ Jerry D. Williams

 

 

 

 

 

PEOPLES COMMUNITY BANK

 

 

 

 

 

By:

  /s/ Jerry D. Williams

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ Thomas J. Noe

 

 

Thomas J. Noe

 

 

 

 

10

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated this 29th day of March 2000, between Peoples
Community Bancorp, Inc. (the “Corporation”), Peoples Community Bank, a Federally
chartered savings bank and a wholly owned subsidiary of the Corporation (the
“Bank”), and John E. Rathkamp (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Employers desire to be ensured of the Executive’s active
participation in the business of the Employers;

 

WHEREAS, in order to induce the Executive to serve in the employ of the
Employers and in consideration of the Executive’s agreeing to serve in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Employers in the event that his
employment with the Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average level of compensation paid to the Executive by the
Employers or any subsidiary thereof during the most recent five taxable years
preceding the Date of Termination and which was either (i) included in the
Executive’s gross income for tax purposes, including but not limited to Base
Salary, bonuses and amounts taxable to the Executive under any qualified or
non-qualified employee benefit plans of the Employers, or (ii) deferred at the
election of the Executive.

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of the Corporation as defined in 12
C.F.R. §574.4, unless a presumption of control is successfully

 

--------------------------------------------------------------------------------


 

rebutted or unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or
any successor to such sections; (ii) an event that would be required to be
reported in response to Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or any successor thereto, whether or not any class of
securities of the Corporation is registered under the Exchange Act; (iii) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or (iv) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination, and
(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

 

(g)                                 Disability.  Termination by the Employers of
the Executive’s employment based on “Disability” shall mean termination because
of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employers or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Good Reason.  Termination by the Executive
of the Executive’s employment for “Good Reason” shall mean termination by the
Executive within twenty-four (24) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the office of Secretary of the Employers or a material adverse
change made by the Employers in the Executive’s functions, duties or
responsibilities as Secretary of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by either of the Employers in the Executive’s Base Salary
as the same may be increased from time to time or, except to the extent
permitted by Section 3(b) hereof, a reduction in the package of fringe benefits
provided to the Executive, taken as a whole;

 

2

--------------------------------------------------------------------------------


 

(iii)                               The principal executive office of either of
the Employers is relocated outside of the Lebanon, Ohio area or, without the
Executive’s express written consent, either of the Employers require the
Executive to be based anywhere other than an area in which the Employers’
principal executive office is located, except for required travel on business of
the Employers to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Employers to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(j)                                     Notice of Termination.  Any purported
termination of the Executive’s employment by the Employers for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given, except in the case of the Employers’ termination of Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 10 hereof.

 

(k)                                  Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employers’
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

3

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.

 

(a)                                  The Employers hereby employ the Executive
as Secretary, and the Executive hereby accepts said employment and agrees to
render such services to the Employers on the terms and conditions set forth in
this Agreement.  The term of this Agreement shall be a period of three years
commencing as of the date hereof (the “Commencement Date”), subject to earlier
termination as provided herein. Beginning on the day which is one year
subsequent to the Commencement Date, and on each annual anniversary thereafter,
the term of this Agreement shall be extended for a period of one year in
addition to the then-remaining term, provided that the Employers have not given
notice to the Executive in writing at least 60 days prior to such day that the
term of the Agreement shall not be extended further.  Reference herein to the
term of this Agreement shall refer to both such initial term and such extended
terms.  The Boards of Directors of the Employers shall review on a periodic
basis (and no less frequently than annually) whether to permit further
extensions of the term of this Agreement.  As part of such review, the Board of
Directors shall consider all relevant factors, including the Executive’s
performance hereunder, and shall either expressly approve further extensions of
the time of this Agreement or decide to provide notice to the contrary. 
Effective upon the Commencement Date, any and all prior agreements with the
Employers or with Harvest Home Financial Corporation, Harvest Home Savings Bank
or The Oakley Improved Building and Loan Company (collectively, the “Former
Employers”) shall terminate, with no obligations to the Executive thereunder on
the part of the Former Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employers as may be
consistent with his titles and from time to time assigned to him by the
Employers’ Boards of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  The Employers shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $75,000.00 per year (“Base Salary”), which may be increased from time
to time in such amounts as may be determined by the Boards of Directors of the
Employers and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities, as fixed by the Boards of Directors of the Employers.  The
Employers shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Employers and does not result in a proportionately greater adverse change in
the rights of or benefits to the Executive as compared with any other executive
officer of the Employers.  Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 3(a)
hereof.

 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Boards of Directors of the
Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.

 

4

--------------------------------------------------------------------------------


 

(d)                                 In the event the Executive’s employment is
terminated due to Disability or Retirement, the Employers shall provide
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Employers for the Executive immediately prior
to his termination.  Such coverage shall cease upon the expiration of the
remaining term of this Agreement.

 

(e)                                  The Executive’s compensation, benefits and
expenses shall be paid by the Corporation and the Bank in the same proportion as
the time and services actually expended by the Executive on behalf of each
respective Employer.

 

4.                                      Expenses.  The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, automobile expenses
and other traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive’s residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  The Employers shall have the right, at any
time upon prior Notice of Termination, to terminate the Executive’s employment
hereunder for any reason, including without limitation termination for Cause,
Disability or Retirement, and the Executive shall have the right, upon prior
Notice of Termination, to terminate his employment hereunder for any reason.

 

(b)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability, Retirement, death
or Good Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability, Retirement or the
Executive’s death during the term of this Agreement, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination, except as provided for in
Section 3(d) hereof.

 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive (a) due to a material breach of this Agreement by the Employers, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the

 

5

--------------------------------------------------------------------------------


 

Employers, or (b) for Good Reason, then the Employers shall, subject to the
provisions of Section 6 hereof, if applicable

 

(A)                              pay to the Executive, in either thirty-six (36)
equal monthly installments beginning with the first business day of the month
following the Date of Termination or in a lump sum within five business days of
the Date of Termination (at the Executive’s election), a cash severance amount
equal to three (3) times that portion of the Executive’s Average Annual
Compensation paid by the Employers, and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) the expiration of the remaining term of employment pursuant
hereto prior to the Notice of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, disability insurance and other employee benefit
plans, programs and arrangements offered by the Employers in which the Executive
was entitled to participate immediately prior to the Date of Termination
(excluding (x) stock option and restricted stock plans of the Employers,
(y) bonuses and other items of cash compensation included in Average Annual
Compensation and (z) other benefits, or portions thereof, included in Average
Annual Compensation), provided that in the event that the Executive’s
participation in any plan, program or arrangement as provided in this
subparagraph (B) is barred, or during such period any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced,
the Employers shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of Termination.

 

6.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Employers, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits payable by
the Employers pursuant to Section 5 hereof shall be reduced, in the manner
determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 5 being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The parties hereto agree that the present value of
the payments and benefits payable pursuant to this Agreement to the Executive
upon termination shall be limited to three times the Executive’s Average Annual
Compensation.  The determination of any reduction in the payments and benefits
to be made pursuant to Section 5 shall be based upon the opinion of independent
counsel selected by the Employers’ independent public accountants and paid by
the Employers.  Such counsel shall be reasonably acceptable to the Employers and
the Executive; shall promptly prepare the foregoing opinion, but in no event
later

 

6

--------------------------------------------------------------------------------


 

than thirty (30) days from the Date of Termination; and may use such actuaries
as such counsel deems necessary or advisable for the purpose.  Nothing contained
herein shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment under any circumstances
other than as specified in this Section 6, or a reduction in the payments and
benefits specified in Section 5 below zero.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Employers hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employers may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Assignability.  The Employers may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation, bank or other entity with or into which the Employers
may hereafter merge or consolidate or to which the Employers may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employers hereunder as fully as if it had been originally
made a party hereto, but may not otherwise assign this Agreement or its rights
and obligations hereunder.  The Executive may not assign or transfer this
Agreement or any rights or obligations hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

To the Employers:

 

Boards of Directors

 

 

Peoples Bancorp, Inc.

 

 

Peoples Community Bank

 

 

11 South Broadway

 

 

Lebanon, Ohio 45036-1780

 

 

 

To the Executive:

 

John E. Rathkamp

 

 

4552 Fairview Lane

 

 

Cincinnati, Ohio 45247

 

7

--------------------------------------------------------------------------------


 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Boards of Directors
of the Employers to sign on their behalf.  No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of Ohio.

 

13.                               Nature of Obligations.  Nothing contained
herein shall create or require the Employers to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employers hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employers.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Actions.  The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employers’ affairs pursuant to notice served under Section 8(e)(3) or
Section 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
§§1818(e)(3) and 1818(g)(1)), the Employers’ obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employers may, in
their discretion:  (i) pay the Executive all or part of the compensation
withheld while its

 

8

--------------------------------------------------------------------------------


 

obligations under this Agreement were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.

 

(b)                                 If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employers’ affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §§1818(e)(4) and (g)(1)), all obligations of the
Employers under this Agreement shall terminate as of the effective date of the
order, but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

(c)                                  If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(d)                                 All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5) (except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employers is necessary):  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

18.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359.

 

19.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (2) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

20.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Employers and the Executive and between Harvest
Home Financial Corporation and Harvest Home Savings Bank and the Executive with
respect to the matters agreed to herein.  All prior agreements between the
Employers and the Executive with respect to the matters agreed to herein are
hereby superseded and shall have no force or effect.  Notwithstanding the
foregoing, nothing contained in this Agreement shall affect the agreement of
even date being entered into between the Corporation and the Executive.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PEOPLES  COMMUNITY BANCORP, INC.

 

 

 

 

 

By:

  /s/ Jerry D. Williams

 

 

 

 

 

PEOPLES COMMUNITY BANK

 

 

 

 

 

By:

  /s/ Jerry D. Williams

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ John E. Rathkamp

 

 

John E. Rathkamp

 

10

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated this 29th day of March 2000, between Peoples
Community Bancorp, Inc. (the “Corporation”), Peoples Community Bank, a Federally
chartered savings bank and a wholly owned subsidiary of the Corporation (the
“Bank”), and Teresa O’Quinn (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Employers desire to be ensured of the Executive’s active
participation in the business of the Employers;

 

WHEREAS, in order to induce the Executive to serve in the employ of the
Employers and in consideration of the Executive’s agreeing to serve in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Employers in the event that his
employment with the Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average level of compensation paid to the Executive by the
Employers or any subsidiary thereof during the most recent five taxable years
preceding the Date of Termination and which was either (i) included in the
Executive’s gross income for tax purposes, including but not limited to Base
Salary, bonuses and amounts taxable to the Executive under any qualified or
non-qualified employee benefit plans of the Employers, or (ii) deferred at the
election of the Executive.

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of the Corporation as defined in 12
C.F.R. §574.4, unless a presumption of control is successfully

 

--------------------------------------------------------------------------------


 

rebutted or unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or
any successor to such sections; (ii) an event that would be required to be
reported in response to Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or any successor thereto, whether or not any class of
securities of the Corporation is registered under the Exchange Act; (iii) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or (iv) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination, and
(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

 

(g)                                 Disability.  Termination by the Employers of
the Executive’s employment based on “Disability” shall mean termination because
of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employers or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Good Reason.  Termination by the Executive
of the Executive’s employment for “Good Reason” shall mean termination by the
Executive within twenty-four (24) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the office of Vice President of the Employers or a material adverse
change made by the Employers in the Executive’s functions, duties or
responsibilities as Vice President of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by either of the Employers in the Executive’s Base Salary
as the same may be increased from time to time or, except to the extent
permitted by Section 3(b) hereof, a reduction in the package of fringe benefits
provided to the Executive, taken as a whole;

 

2

--------------------------------------------------------------------------------


 

(iii)                               The principal executive office of either of
the Employers is relocated outside of the Lebanon, Ohio area or, without the
Executive’s express written consent, either of the Employers require the
Executive to be based anywhere other than an area in which the Employers’
principal executive office is located, except for required travel on business of
the Employers to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Employers to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(j)                                     Notice of Termination.  Any purported
termination of the Executive’s employment by the Employers for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given, except in the case of the Employers’ termination of Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 10 hereof.

 

(k)                                  Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employers’
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

3

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.

 

(a)                                  The Employers hereby employ the Executive
as Vice President, and the Executive hereby accepts said employment and agrees
to render such services to the Employers on the terms and conditions set forth
in this Agreement.  The term of this Agreement shall be a period of three years
commencing as of the date hereof (the “Commencement Date”), subject to earlier
termination as provided herein. Beginning on the day which is one year
subsequent to the Commencement Date, and on each annual anniversary thereafter,
the term of this Agreement shall be extended for a period of one year in
addition to the then-remaining term, provided that the Employers have not given
notice to the Executive in writing at least 60 days prior to such day that the
term of the Agreement shall not be extended further.  Reference herein to the
term of this Agreement shall refer to both such initial term and such extended
terms.  The Boards of Directors of the Employers shall review on a periodic
basis (and no less frequently than annually) whether to permit further
extensions of the term of this Agreement.  As part of such review, the Board of
Directors shall consider all relevant factors, including the Executive’s
performance hereunder, and shall either expressly approve further extensions of
the time of this Agreement or decide to provide notice to the contrary. 
Effective upon the Commencement Date, any and all prior agreements with the
Employers or with Harvest Home Financial Corporation, Harvest Home Savings Bank
or The Oakley Improved Building and Loan Company (collectively, the “Former
Employers”) shall terminate, with no obligations to the Executive thereunder on
the part of the Former Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employers as may be
consistent with his titles and from time to time assigned to him by the
Employers’ Boards of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  The Employers shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $60,000.00 per year (“Base Salary”), which may be increased from time
to time in such amounts as may be determined by the Boards of Directors of the
Employers and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities, as fixed by the Boards of Directors of the Employers.  The
Employers shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Employers and does not result in a proportionately greater adverse change in
the rights of or benefits to the Executive as compared with any other executive
officer of the Employers.  Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 3(a)
hereof.

 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Boards of Directors of the
Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.

 

4

--------------------------------------------------------------------------------


 

(d)                                 In the event the Executive’s employment is
terminated due to Disability or Retirement, the Employers shall provide
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Employers for the Executive immediately prior
to his termination.  Such coverage shall cease upon the expiration of the
remaining term of this Agreement.

 

(e)                                  The Executive’s compensation, benefits and
expenses shall be paid by the Corporation and the Bank in the same proportion as
the time and services actually expended by the Executive on behalf of each
respective Employer.

 

4.                                      Expenses.  The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, automobile expenses
and other traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive’s residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  The Employers shall have the right, at any
time upon prior Notice of Termination, to terminate the Executive’s employment
hereunder for any reason, including without limitation termination for Cause,
Disability or Retirement, and the Executive shall have the right, upon prior
Notice of Termination, to terminate his employment hereunder for any reason.

 

(b)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability, Retirement, death
or Good Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability, Retirement or the
Executive’s death during the term of this Agreement, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination, except as provided for in
Section 3(d) hereof.

 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive (a) due to a material breach of this Agreement by the Employers, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the

 

5

--------------------------------------------------------------------------------


 

Employers, or (b) for Good Reason, then the Employers shall, subject to the
provisions of Section 6 hereof, if applicable

 

(A)                              pay to the Executive, in either thirty-six (36)
equal monthly installments beginning with the first business day of the month
following the Date of Termination or in a lump sum within five business days of
the Date of Termination (at the Executive’s election), a cash severance amount
equal to three (3) times that portion of the Executive’s Average Annual
Compensation paid by the Employers, and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) the expiration of the remaining term of employment pursuant
hereto prior to the Notice of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, disability insurance and other employee benefit
plans, programs and arrangements offered by the Employers in which the Executive
was entitled to participate immediately prior to the Date of Termination
(excluding (x) stock option and restricted stock plans of the Employers,
(y) bonuses and other items of cash compensation included in Average Annual
Compensation and (z) other benefits, or portions thereof, included in Average
Annual Compensation), provided that in the event that the Executive’s
participation in any plan, program or arrangement as provided in this
subparagraph (B) is barred, or during such period any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced,
the Employers shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of Termination.

 

6.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Employers, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits payable by
the Employers pursuant to Section 5 hereof shall be reduced, in the manner
determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 5 being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The parties hereto agree that the present value of
the payments and benefits payable pursuant to this Agreement to the Executive
upon termination shall be limited to three times the Executive’s Average Annual
Compensation.  The determination of any reduction in the payments and benefits
to be made pursuant to Section 5 shall be based upon the opinion of independent
counsel selected by the Employers’ independent public accountants and paid by
the Employers.  Such counsel shall be reasonably acceptable to the Employers and
the Executive; shall promptly prepare the foregoing opinion, but in no event
later

 

6

--------------------------------------------------------------------------------


 

than thirty (30) days from the Date of Termination; and may use such actuaries
as such counsel deems necessary or advisable for the purpose.  Nothing contained
herein shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment under any circumstances
other than as specified in this Section 6, or a reduction in the payments and
benefits specified in Section 5 below zero.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Employers hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employers may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Assignability.  The Employers may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation, bank or other entity with or into which the Employers
may hereafter merge or consolidate or to which the Employers may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employers hereunder as fully as if it had been originally
made a party hereto, but may not otherwise assign this Agreement or its rights
and obligations hereunder.  The Executive may not assign or transfer this
Agreement or any rights or obligations hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

To the Employers:

 

Boards of Directors

 

 

Peoples Bancorp, Inc.

 

 

Peoples Community Bank

 

 

11 South Broadway

 

 

Lebanon, Ohio 45036-1780

 

 

 

To the Executive:

 

Teresa O’Quinn

 

 

261 Centerbury Court

 

 

Cincinnati, Ohio 45246

 

7

--------------------------------------------------------------------------------


 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Boards of Directors
of the Employers to sign on their behalf.  No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of Ohio.

 

13.                               Nature of Obligations.  Nothing contained
herein shall create or require the Employers to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employers hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employers.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Actions.  The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employers’ affairs pursuant to notice served under Section 8(e)(3) or
Section 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
§§1818(e)(3) and 1818(g)(1)), the Employers’ obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employers may, in
their discretion:  (i) pay the Executive all or part of the compensation
withheld while its

 

8

--------------------------------------------------------------------------------


 

obligations under this Agreement were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.

 

(b)                                 If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employers’ affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §§1818(e)(4) and (g)(1)), all obligations of the
Employers under this Agreement shall terminate as of the effective date of the
order, but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

(c)                                  If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(d)                                 All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5) (except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employers is necessary):  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

18.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359.

 

19.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (2) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

20.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Employers and the Executive and between Harvest
Home Financial Corporation and Harvest Home Savings Bank and the Executive with
respect to the matters agreed to herein.  All prior agreements between the
Employers and the Executive with respect to the matters agreed to herein are
hereby superseded and shall have no force or effect.  Notwithstanding the
foregoing, nothing contained in this Agreement shall affect the agreement of
even date being entered into between the Corporation and the Executive.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PEOPLES  COMMUNITY BANCORP, INC.

 

 

 

 

 

By:

  /s/ Jerry D. Williams

 

 

 

 

 

PEOPLES COMMUNITY BANK

 

 

 

 

 

By:

  /s/ Jerry D. Williams

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ Teresa O’Quinn

 

 

Teresa O’Quinn

 

10

--------------------------------------------------------------------------------